DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 07/30/2020.
	Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-20 are rejected under 35 U.S.C 103 as being unpatentable over US. Pat. Pub. No. 2014/0153830 to Amtrup et al. (“Amtrup”) in view of US. Pat. Pub. No 2019/0377736 to Balasubramanian et al (“Balasubramanian”).

	Regarding claims 1, 8 and 15. Amtrup discloses a computer-implemented method, comprising: 
	obtaining a digital invoice from a vendor comprising one or more text descriptions (Amtrup, Fig. 2; “scan invoice 202” > “OCR invoice 204”. [0021]; “performing optical character recognition (OCR) on the image”. [0040]; “optical character recognition may include any mechanical or electronic translation of the scanned image into machine-editable text”); 
	retrieving a purchase order corresponding to said digital invoice from a purchase order database (Amtrup, Fig. 2; “request purchase order information for given invoice 212” > “retrieve purchase order for given invoice 216”. [0076]; “the purchase order for the given invoice retrieved in operation 216 as well as the scanned and OCRed invoice are processed utilizing an integrated matching and extraction algorithm 220 which performs integrated iterative invoice validation”), wherein said purchase order comprises one or more line items (Amtrup, [0047-0050]; “the complementary document may include a purchase order related to the first document, where the first document is an invoice … include … a line item”); 
	applying an out-of-vendor vocabulary model (Amtrup, Fig. 1; preform OCR on first document 102”.” generate hypotheses”. [0035]; “Business rules are another source of additional information that can benefit the OCR step, the extraction step, as well as the data normalization step”). [0050]; “textual information from the first document, textual information from the complementary document, and predefined business rules”) to said one or more text descriptions, (Amtrup, [0035]; “For invoices, an exemplary business rule is that the total price of a line item should be equal to the quantity delivered of the line item times the unit price”)
	matching said one or more text descriptions from said digital invoice to said one or more line items in said purchase order based at least in part on output of said out-of-vendor vocabulary model (Amtrup, Fig. 3; “integrated matching/extracting algorithm 320” > “invoice valid? 322”.  [0031]; “the content of extracted information is validated by matching against the purchase order”. [0036]; “The invoice validation process takes the information from OCR, extraction, validation of the extracted content by matching to the purchase order, and business rules”); 
	wherein the method is carried out by at least one computing device (Amtrup, [0064]; “once extracted textual information from the first document has been later verified by an individual, or the extracted textual information has been verified by a computer by the determination of a perfect match”).

	Amtrup substantially discloses the claimed invention; however, Amtrup fails to explicitly disclose the “wherein said out-of-vendor vocabulary model is trained to remove irrelevant text from said text descriptions based at least in part on historical purchase orders stored in said purchase order database corresponding to said vendor”. However, Balasubramanian teaches: 
	wherein said out-of-vendor vocabulary model (Balasubramanian, [0037]; “at 40 and 44, the logic engine may utilize input or rules from a user or systems administrator to selectively allow, ignore …  characters … at 42, the module applies stemming and lemmatization to the text string to improve the efficacy of the resultant tokens”) is trained ([0030]; “analytics engine applies NLP and machine learning to the input to generate processed output”) to remove irrelevant text from said text descriptions (Balasubramanian, Fig. 4, [0036]; “the text pre-processing module 30 is shown in greater detail in FIG. 4. This pre-processing step may involve “noise reduction,” i.e., the removal of redundant language, vague terms, low impact terms, or stop words (see 40, 42, 44)”) based at least in part on historical purchase orders stored in said purchase order database corresponding to said vendor (Balasubramanian, [0064]; “The natural language processing module may implement noise reduction rules …  are saved as non-persistent or session based search tokens”. 0037]”at 30, noise reduction may involve removing common words such as prepositions or certain parts of speech. Further, noise reduction may remove special characters, such as question marks, from the input text string”).

	One of ordinary skill in the art would have recognized at the time of filing that applying the known technique of Balasubramanian would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Balasubramanian to the teachings of Amtrup would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Further, applying of vocabulary model is trained to remove irrelevant text from said text descriptions based at least in part on historical text documents stored in database to Amtrup with document analysis system of purchase orders and invoices accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow easy and efficient method of verifying the implementation of requirements in a software development effort. See Balasubramanian [0009].
	Regarding claims 2, 9 and 16. The combination of Amtrup in view of Balasubramanian discloses the computer-implemented method of claim 1, wherein each of said one or more line items in said purchase order comprises a corresponding description (Amtrup, [0030]; “The extraction of line item information like quantity, description, unit price, and total charge of line item is difficult to perform effectively and reliably”).  

	Regarding claims 3, 10 and 17. The combination discloses the computer-implemented method of claim 2, wherein said matching comprises: 
	generating a context dependent discriminative word set for each of said one or more line items in said purchase order based on said corresponding descriptions (Amtrup, Fig. 1; “generate hypotheses 105”. [0050]; “a list of hypotheses mapping the first document to the complementary document are generated using textual information from the first document, textual information from the complementary document, and predefined business rules. In one embodiment, the textual information from the first document and from the complementary document may include numerical information, text, a symbol, etc.”).  

	Regarding claims 4, 11 and 18. The combination discloses the computer-implemented method of claim 3, wherein said matching comprises:Page 22 of 27 P201910440US01matching said one or more text descriptions to said one or more line items based at least in part on said context dependent discriminative word sets (Amtrup, [0046]; “the fuzzy matching process is provided more data from which to characterize and/or validate the document, enabling a more robust analysis of the content (e.g. textual information per se) and/or context of the document (e.g. the intended origin of the document, intended destination of the document, intended purpose of the document, etc. as would be understood by one having ordinary skill in the art upon reading the present descriptions)”).  

	Regarding claims 5 and 12. The combination discloses the computer-implemented method of claim 4, comprising:
	for a given one of the context dependent discriminative word sets, generating a set of scores based on semantic comparisons of said given context dependent discriminative word set and word sets identified from each of said text descriptions of said digital invoice (Amtrup, [0092]; “the algorithm validates the invoice by checking the consistency of the invoice given the extracted values for total, subtotal, taxes as well as other additional charges like shipping and handling against the sum of the validated line-items …  the algorithm outputs a score that indicates the validity of the invoice as well as the best association as determined by the algorithm of the line-items and their fields to the purchase order positions”).   

	Regarding claims 6, 13 and 19. The combination discloses the computer-implemented method of claim 3, wherein generating the context dependent discriminative word sets comprises: 
	Amtrup substantially discloses the claimed invention; however, Amtrup fails to explicitly disclose the “tokenizing the descriptions corresponding to the one or more line items into respective token sets; and determining a maximal co-occurrence word subset which belongs to one and only one of the token sets”. However, Balasubramanian teaches: 
	tokenizing the descriptions corresponding to the one or more line items into respective token sets (Balasubramanian, Fig. 1; “tokenizing the first output into a first token set 120”. [0025]; “At 120, the first output is converted to a set of tokens through tokenization. This first output may be a first set of tokens containing a plurality of search tokens”. Fig. 2, [0032]; “at 22, the processed text from 20 may be tokenized through application of an N-gram model in a process referred to as tokenization”)); and 
	determining a maximal co-occurrence word subset which belongs to one and only one of the token sets (Balasubramanian, Fig. 2, [0033]; “at 22, the set of search tokens may be optimized by utilizing an industry standard term frequency-inverse document frequency (“TFIDF” or “tf-idf”) algorithm to identify commonly occurring tokens and narrow down search token list”).  
	One of ordinary skill in the art would have recognized at the time of filing that applying the known technique of Balasubramanian would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Balasubramanian to the teachings of Amtrup would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Further, applying tokenizing the descriptions corresponding to the one or more line items into respective token sets; and determining a maximal co-occurrence word subset which belongs to one and only one of the token sets to Amtrup with document analysis system of purchase orders and invoices accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would normalize the human input and allow a predictable and correct response from the computer. See Balasubramanian [0019].

	Regarding claims 7, 14 and 20. The combination discloses the computer-implemented method of claim 1, comprising:
	extracting a purchase order number from said digital invoice, wherein the purchase order is retrieved from the purchase order database based on the extracted purchase order number (Amtrup, Fig. 1; “extract identifier form first document 104”. [0042]; “as shown in operation 104, an identifier is extracted from the first document … the identifier may include a purchase order number”).

Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687